Case 1:19-cv-02381-LTB-MEH Document 89-17 Filed 04/20/20 USDC Colorado Page 1 of 3
4/16/2020 Aly St. Pierre | LinkedIn

__

 

Promoted

r

Join Denver's Online — Are You an Attorney?

=|

 

Match

MBA Apply for membership to

Benefit from a school with | €xPand your business. Get
100 years of experience. more valuable customers.

   

ArtSuite

Learn more

Aly St. Pierre - 3rd ArtSuite Gallery
Art Advising, Artist Promotion CI New York University

Learn more

People Also Viewed

Greater New York City Area - 500+ connections : Contact info Warren Saft + 3rd

© | Founding Member of Tribeca Early
X) * Stage Partners / Fixed Income Sales at
Brownstone

Experience

Sales Director

ArtSuite Gallery
Apr 2018 — Present - 2 yrs 1 mo
Greater New York City Area

Fixed Income Sales

CapRok .
CapRok Capital
Jun 2008 — 2015 - 7 yrs
Fixed Income Sales
Bear Stearns
2002 — 2008 - 6 yrs
Education

https:/Avww.linkedin.comi/in/aly-st-pierre-8539688/

 

Lovie Huynh = 3rd
Financial Services Professional

Priscilla Arevalo + 3rd+
Ventas en aux delice

Joey Engling = 3rd
Principal at Beachcroft Vistas LLC

David Toti » 3rd
Senior Equity Research Analyst &
Hampton Garage Co. Founder

Philip N. « 3rd
Sales, Marketing, Retail

 

1/3
Case 1:19-cv-02381-LTB-MEH

4/16/2020

a

Aly St. Pierre | LinkedIn

Document 89-17 Filed 04/20/20 USDC Colorado Page 2 of 3

 

Academy of the Holy Angels

Skills & Endorsements

Fixed Income - 30

g Endorsed by Peter Albano and 6 others who are
” highly skilled at this

Capital Markets - 15
& Endorsed by Jay Plastino and 3 others who are

highly skilled at this

Hedge Funds - 13

an, Edorsed by 4 of Aly’s colleagues at CapRok
Capital

Ex Endorsed by 4 of Aly's colleagues at Bear Stearns &
Co.

Emma UEMATSU and 12 connections have given endorsements for this skill

Show more ~

Interests

ibs Bear Stearns Network

5,279 members

Haybeach Partners
810 followers

HAY BEACH
fe PARTNERS:

https:/Avww.linkedin.comi/in/aly-st-pierre-8539688/

CapRok Capital
5,513 followers

CapRok

New York University

ya 611,427 followers

Learn new

—

{

See more ci

Promoted

 

GRE Waivers Available Lawyer for 5+ years?

Get $2MM Life Insurance
From $63/Month.*

University of Denver's
online MS in Data Science.

 

Lear ‘ Messaging aw:

2/3
Case 1:19-cv-02381-LTB-MEH Document 89-17 Filed 04/20/20 USDC Colorado Page 3 of 3

 

 

 

 

4/16/2020 Aly St. Pierre | LinkedIn
°
.
About Talent Solutions Community Guidelines © Questions? Select U
; ; . Visit our Help Center. Englis
Careers Marketing Solutions Privacy & Terms “
Ad Choices Sales Solutions Mobile £53 Manage your account and privacy

Go to your Settings.
Small Business Safety Center

LinkedIn Corporation © 2020

‘ Messaging

 

https:/Avww.linkedin.comi/in/aly-st-pierre-8539688/ 3/3
